Citation Nr: 1607729	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  14-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Honolulu, Hawaii.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The issues of entitlement to service connection for OSA and ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has sinusitis which is causally related to his service-connected allergic rhinitis.


CONCLUSION OF LAW

Sinusitis is proximately due to service-connected allergic rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

To the extent that the action taken herein below is favorable to the Veteran, a full discussion of compliance with VA's duties to notify and assist is not required.

Law and Analysis

The Veteran contends that his sinusitis manifested during service or, alternatively, is causally related to his service-connected allergic rhinitis.  In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

The Veteran's service treatment records revealed complaints of sniffles, cough, and sore throat, including lay reports from the Veteran of a history of sinusitis.  On VA examination in December 2013, he was diagnosed with allergic rhinitis.  X-ray testing at that time was negative for sinusitis.  In July 2014, a VA addendum opinion noted that the in-service symptoms were consistent with rhinitis, not sinusitis, and that a diagnosis of sinusitis could not be made at that time.  In July 2014, the RO awarded service connection for allergic rhinitis.

Thereafter, the Veteran submitted a May 2015 computerized tomography (CT) scan of the sinuses showing polypoid soft tissue densities in each maxillary sinus consistent with polyps or retention cysts.  The impression was chronic sinus inflammatory disease consistent with sinusitis.  An October 2015 letter from a private care provider opined that this disorder was "causally related and secondary to" his service-connected rhinitis.  In October 2015, a VA examiner confirmed the diagnosis of sinusitis and opined that such was as likely as not caused by the Veteran's allergic rhinitis.  In light of the above, the weight of the evidence supports a finding that the Veteran's sinusitis is proximately due to his service-connected allergic rhinitis.  Service connection for sinusitis on a secondary basis is therefore warranted.  See 38 C.F.R. § 3.310.


ORDER

Service connection for sinusitis is granted.


REMAND

The Veteran has contended that his OSA and his ED developed in service.  Alternatively, he has alleged that these disorders were caused or aggravated by his service-connected allergic rhinitis and/or sinusitis, including medications taken therefore (such as antihistamines).  Because the Board finds that the evidence of record is insufficient to decide these claims, a remand is necessary in order to obtain addendum medical opinions.

The Veteran was afforded a VA examination for his ED in June 2014.  The examiner noted the lack of in-service documentation of ED, and opined that it would be speculation to conclude that the Veteran's ED originated in service.  However, the examiner noted that it was "possible that he may have had ED from the stress he was undergoing during his divorce while on active duty."  Initially, the Board finds that this opinion is ambiguous and did not properly take into account the Veteran's lay reports of ED during service.  As such, it is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, the Veteran testified at his Board hearing that his ED is linked to medications taken for his service-connected rhinitis and/or sinusitis.  This argument has not been address by a VA examiner.  In light of the above, a remand is necessary in order to obtain an addendum opinion which: (1) attempts to reconcile the conflicting opinions regarding whether the Veteran's ED developed during service, taking into account his lay reports of in-service dysfunction; and (2) determines whether any of the Veteran's medications for service-connected sinusitis and/or rhinitis, to include antihistamines, caused or aggravated his ED.

With respect to the claim for OSA, the record establishes that the Veteran was first diagnosed with OSA in October 2010 by a private medical provider.  He has submitted multiple private opinions indicating that his OSA developed during service but was not diagnosed at that time.  In addition, he submitted a June 2015 letter from a private sleep specialist which indicated that his OSA was "at least in part causally related" to service-connected sinusitis and rhinitis.  Following an examination in December 2013, a VA examiner opined that the in-service findings were insufficient to support a diagnosis of OSA.  The examiner further opined that there was "no medically recognized associated between sleep apnea and chronic rhinitis."  However, the examiner did not provide an opinion as to whether OSA was caused or aggravated by sinusitis, for which the Board is now awarding service connection.  In light of the above, the Board finds that an addendum opinion is needed in order to determine whether the Veteran's OSA was caused or aggravated by his service-connected sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the June 2014 examination for an addendum regarding the claim for ED.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's ED manifested in service or is otherwise related to service.  The examiner should specifically discuss the previous examination finding that it was "possible" that the Veteran had ED due to stress during service, as well as lay statements from the Veteran and his wife regarding his ED.  The examiner should also address the private medical opinions of record (including any new evidence submitted by the Veteran) indicating that the Veteran's ED developed in service.

The examiner is also requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the claimed ED was caused or permanently aggravated by service-connected disease or injury, to include any medications taken for allergic rhinitis and/or sinusitis (such as antihistamines).

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  Next, return the claims file to the examiner who completed the December 2013 examination for an addendum regarding the claim for OSA.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines that another examination is necessary, then such should be arranged.

The examiner is requested to offer an opinion addressing whether it is at least as likely as not (50 percent probability or more) that the Veteran's OSA was caused or permanently aggravated by his service-connected sinusitis.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


